DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Masutani (JP 61036029).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A seat adjuster, comprising:
a support member having a first end and a second end (support member comprising a bottom panel of element 8 shown in Figures 2 and 4); and
a fluid bladder (at 12 in Figures 1-4);

wherein the fluid bladder is configured to be at least partially disposed between the support member and said suspension portion (as shown in Figures 2-4 of Masutani);
wherein the fluid bladder is configured to provide support to said suspension portion (as shown in Figures 2 and 4 of Masutani); and
wherein a change or adjustment of a volume of the fluid bladder changes or adjusts the support provided to said suspension portion (this feature is inherent in the structure and function of the bladder 12 and suspension portion elements 9 of Masutani).

10. The seat adjuster according to claim 1, wherein the support member is substantially rigid and planar (bottom panel of element 8 is substantially rigid, as shown in Figures 2 and 4 of Masutani).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 5, 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossbeck (US 2009/0250991) in view of Arant (US 9211824).
Mossbeck shows most of the details, including a support member comprising elements 32, a bladder 34, and a suspension portion comprising elements 30, but lacks the specifics of an actuator that tensions or shortens and lengthens the support member. 
On the other hand, Arant shows just such an actuator comprising elements 58, 60, and 65 and a support member comprising elements 56 analogous to the support member elements 32 of Mossbeck.  
It would have been obvious to replace the support member elements 32 of Mossbeck with support member elements 56 and their associated actuator drive elements 58, 60, and 65 of Arant because doing so would provide another layer of adjustability by providing a firmer support below the bladder 34 and an associated change in height of the support member for increased and improved adjustability.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A seat adjuster, comprising:
a support member having a first end and a second end (comprising elements 56 shown in Figures 7-11 of Arant and having first and second ends at forward and rearward ends of elements 56); and
a fluid bladder (34 of Mossbeck);

wherein the fluid bladder is configured to be at least partially disposed between the support member and said suspension portion (as shown in Figure 1 of Mossbeck, albeit Mossbeck is modified to include the support member as taught by Arant in place of the support member 32 of Arant);
wherein the fluid bladder is configured to provide support to said suspension portion (as shown in Figure 1 of Mossbeck); and
wherein a change or adjustment of a volume of the fluid bladder changes or adjusts the support provided to said suspension portion (this feature is inherent in the structure and function of the bladder 34 and suspension portion elements 30 of Mossbeck).

5. The seat adjuster according to claim 1, wherein the support member forms a pocket in which the fluid bladder is at least partially disposed (as shown by the upwardly 

8. The seat adjuster according to claim 1, including a fluid supply operatively connected to the fluid bladder (fluid supply comprising a pump 42 and a supply line 44, as shown in Figure 2 of Mossbeck);
wherein the volume of the fluid bladder is adjustable via the fluid supply (structure and function of the pump 42, line 44, and bladder 34, and described in paragraph 0021).

9. The seat adjuster according to claim 1, wherein the support member is configured as a woven rip-stop fabric (where an alternative combination is made in which the actuator taught by Arant is applied to the support member comprising straps 32 of Mossbeck instead of those straps being replaced by the support member of Arant—paragraphs 0014 and 0018 disclose that the straps are made of a knit material of polyester and rubber, which are known to inherently be rip resistant or rip-stop materials).

11. A seat assembly, comprising:
the seat adjuster according to claim 1; and
the seat frame (shown at 12 in Figure 1);
wherein the first end and the second end of the support member are connected to the seat frame such that the support member is disposed at least partially below the 

12. The seat assembly according to claim 11, wherein the fluid bladder and the support member are configured to adjustably limit deformation of the suspension portion (as shown in Figure 1 of Mossbeck, this feature is inherent in the structure and function of the bladder 34 and the support member provided by the combination of Arant).

13. The seat assembly according to claim 11, wherein:
the seat frame defines an opening (as shown in Figure 1 of Mossbeck);
the first end and the second end of the support member are connected to the seat frame on opposite sides of the opening (as shown in Figure 1 of Mossbeck and Figures 10-11 of Arant); and
the suspension portion is connected to the seat frame and extends across the opening (as shown in Figure 1 of Mossbeck and Figures 10-11 of Arant).

14. The seat assembly according to claim 13, wherein at least one of the first end and the second end of the support member extend up through the opening and are connected to an upper surface of the seat frame (as shown in Figure 1 of Mossbeck and Figures 10-11 of Arant).

15. The seat assembly according to claim 13, wherein:

the wire suspension mat is deformable such that a portion of the wire suspension mat protrudes into a pocket, provided by the support member, when a force is applied to the wire suspension mat (inherent based on the structure and function of the wire suspension elements 9 of Mossbeck when a sufficient force is applied from above).

16. The seat assembly according to claim 13, wherein:
the fluid bladder is disposed below the suspension portion and above the support member (Figure 1 of Mossbeck);
the seat frame includes a support body disposed at or about a rear of the seat frame, and a seat pan disposed at or about a front of the seat frame (where the rear and front of the seat frame 12 may be considered a support body and a seat pan, respectively);
the suspension portion is connected to the support body (where it would have been obvious to apply the support member of Arant attached to the rear and front of the frame, as taught by Arant); and
the support member is looped around the support body (as shown in Figures 10 and 11 of Arant).

17. The seat assembly according to claim 11, wherein:
the seat frame includes a seat bottom portion and a seatback portion (as shown by elements 12 in Figure 1 of Mossbeck);

the first end and the second end of the support member are connected to the seat bottom portion on opposite sides of the opening (as shown in Figure 1 of Mossbeck and Figures 10-11 of Arant); and
the suspension portion is connected to the seat frame and extends across the opening (as shown in Figure 1 of Mossbeck and Figures 10-11 of Arant).

18. The seat assembly according to claim 17, wherein:
the seat bottom portion includes a first end and a second end disposed on opposite sides of the opening (as shown in Figure 1 of Mossbeck and Figures 10-11 of Arant);
the seatback portion is connected to the second end of the seat bottom portion (as shown in Figure 1 of Mossbeck and Figures 10-11 of Arant); and
the opening is disposed offset toward the second end of the seat bottom portion (where it would have been obvious to form the front end having a greater depth, as taught by Arant when applying the support member of Arant in the combination, and such that the opening is offset).

19. The seat assembly according to claim 18, wherein:
the seat bottom portion includes a seat pan and a support body (as shown in Figure 1 of Mossbeck and Figures 10-11 of Arant);
the seat pan is disposed at the first end of the seat bottom portion (as shown in Figure 1 of Mossbeck and Figures 10-11 of Arant);

the first end of the support member is connected to the seat pan; and the second end of the support member includes a looped portion that loops around the support body and connects the second end of the support member to the second end of the seat bottom portion (as taught by Arant and provided in the combination).

20. A method of operating the seat assembly of claim 11, the method comprising:
applying a force to the suspension portion;
inflating the fluid bladder to one of a plurality of inflation levels corresponding to a plurality of levels of support; and
limiting deformation of the suspension portion via the fluid bladder and the support member (although functionally recited only, the combination of Mossbeck and Arant is capable of each of the listed functions).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossbeck (US 2009/0250991) and Arant (US 9211824), as applied to claim 1 above, and further in view of McMillen (US 2018/0178694).
Mossbeck and Arant provide the details set forth above, including the bladder between the support member and the suspension portion, but lack the specifics of an intermediate body between the bladder and the suspension portion. 

It would have been obvious to provide an intermediate body between the bladder 34 and the suspension portion elements 9 of Mossbeck, as taught by McMillan because doing so would provide the benefit of protecting the bladder, as set forth in paragraph 0030 of McMillan.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

2. The seat adjuster according to claim 1, including an intermediate body (as taught by element 212 of McMillan) configured to facilitate support of said suspension portion via the fluid bladder (as shown in Figures 1-2 of McMillan, and applied in the combination with Mossbeck);
wherein the fluid bladder is disposed at least partially between the support member and the intermediate body (as shown in Figures 1-2 of McMillan).

Claims 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossbeck (US 2009/0250991), Arant (US 9211824), and McMillen (US 2018/0178694), as applied to claims 2 and 5 above, and further in view of Chaffee (US 2003/0028971).

On the other hand, Chaffee shows and discloses a variety of fasteners for attaching an intermediate body 66 to an underlying bladder 60 and to an overlying additional layer and or membrane 44, as set forth in paragraph 0062 and shown in Figures 4a-4b, and 9-10d.
It would have been obvious to further modify Mossbeck to include an intermediate layer, as taught by McMillen and also by layers 44 and 66 of Chaffee, and the fasteners disclosed by Chaffee to connect the intermediate layer to the bladder and to any overlying layer, because doing so would provide the benefit of protecting the bladder 34 of Mossbeck and providing shape and stability to the overall structure, as set forth in paragraph 0063 of Chaffee, by interconnection all these elements.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

3. The seat adjuster according to claim 2, wherein the fluid bladder is attached to the intermediate body (as set forth in the statement of obviousness above).

4. The seat adjuster according to claim 2, wherein:
the fluid bladder and the intermediate body are connected via a connector (paragraph 0062 of Chaffee in accordance with the statement of obviousness above);

the fluid bladder and the intermediate body are configured for connection to said suspension portion via the connector (where the suspension portion is not defined as including any particular structure, the suspension portion may be defined as including elements 30 and 36 of Mossbeck, the additional layer 68 of Chaffee is analogous to the cushioning material 36 of Mossbeck such that it is obvious to use a connector, as taught in paragraph 0062 of Chaffee to connect the cushioning material and underlying suspension portion elements 30 of Mossbeck to the intermediate layer and bladder of the combination of Mossbeck, McMillen, and Chaffee, as set forth in paragraph 0062 of Chaffee).

6. The seat adjuster according to claim 5, including an intermediate body configured to facilitate support of said suspension portion via the fluid bladder (in accordance with the statement of obviousness to combined McMillen, and which also applied to the intermediate bodies 44 and 66 taught by Chaffee);

a flange portion of the fluid bladder is connected to the intermediate body (where it would have been further obvious to modify the bladder 34 of Mossbeck to include the structure of the bladder shown in Figures 4b and 9 of Chaffee, to include flanges shown at 50 in these figures, because of the improved distribution of the cushioning properties and stability made available by the attachment at these flanges to the intermediate body 44, also shown in Figure 4b of Chaffee).

7. The seat adjuster according to claim 6, wherein the intermediate body extends substantially across the pocket between the first end and the second end of the support member (as taught by bladder 34 of Mossbeck and the intermediate bodies of McMillen and Chaffee configured for covering and protecting bladders, and which thus extend substantially across the pocket in the combination).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636